URBIGKIT, Chief Justice,
dissenting.
I would not accord to the Union Pacific Railroad, which has major industrial involvement in Wyoming, a different taxpayer responsibility than is impressed upon the out-of-state road construction contractors or domestic enterprises which build and maintain roads, bridges, ditches, and buildings. Mobile construction machinery, when owned and used by the Union Pacific Railroad for construction and maintenance, is essentially no different, except perhaps for a few specialty items like tie installers, than is that same kind of equipment which is used to build Wyoming’s alternate public transportation system — our roads and highways. Railroad services are used to some extent in highway and industrial building construction, and use of the public highway system is inescapable and indispensable for the railroad to totally function.
If the legislature wants to try to avoid the special legislation constraints of Wyo. Const, art. 3, § 27, May v. City of Laramie, 58 Wyo. 240, 131 P.2d 300 (1942), I would leave the effort to them to provide specificity in statutory provisions without presumptive construction to deny taxpayer responsibility to any select or individual entities. The legislature did not, and I do not construe into what was done, a probable and constitutional result to achieve another special interest tax exemption.
I would find the affidavit, which was filed to avoid equal taxation responsibility on this industry, to be neither sufficient nor satisfying as a matter of fact or a question of law. See Cordova v. Gosar, 719 P.2d 625 (Wyo.1986). The construction and maintenance of roads, bridges, ditches, buildings and land reclamation is not a character of activity which excludes the usage made of this construction equipment by this particular protesting taxpayer. Allied-Signal, Inc. v. Wyoming State Bd. of Equalization, 813 P.2d 214 (Wyo.1991).
Consequently, I am dissatisfied in seeking equality of taxation, Wyo. Const, art. 15, § 11; Rocky Mountain Oil and Gas Ass’n v. State Bd. of Equalization, 749 P.2d 221 (Wyo.1987); uniformity of statutory application, Wyo. Const, art. 1, § 34; Phillips v. ABC Builders, Inc., 611 P.2d 821 (Wyo.1980); Washakie County School Dist. No. One v. Herschler, 606 P.2d 310 (Wyo.), cert, denied 449 U.S. 824, 101 S.Ct. 86, 66 L.Ed.2d 28 (1980); and avoidance of unconstitutional aid to any corporation, Wyo. Const, art. 16, § 6; Board of County Com’rs of Carbon County v. Union Pac. R. Co., 25 Wyo. 463, 171 P. 668 (1918)— namely a railroad — Wyo. Const, art. 3, § 39, with either the propriety of the tax absolution by summary judgment or the legal persuasiveness of the affidavit which was used here to achieve that result.
Equality and equivalency, to me, mean that every front-end loader used by private concerns for Wyoming construction should be subjected to the same tax assessment process and payment responsibility. Consequently, from this decision adjudicating a differentiated taxation result without any apparent logical justification in fact, statutory construction, or constitutional application, I respectfully dissent.